Citation Nr: 0714065	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  99-06 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including as due to undiagnosed 
illness.  

2.  Entitlement to service connection for dyspepsia, 
including as due to undiagnosed illness.  

3.  Entitlement to service connection for a back disorder, 
including as due to undiagnosed illness.  

4.  Entitlement to service connection for fatigue, including 
as due to undiagnosed illness.  

5.  Entitlement to service connection for bilateral leg pain, 
including as due to undiagnosed illness.  

6.  Entitlement to service connection for photophobia, 
including as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May to June 1985 and 
from October 1986 to November 1992.  

This appeal arises from July 1998 and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The matter was remanded 
by the Board of Veterans' Appeals (Board) in August 2003.  

The issue of service connection for an acquired psychiatric 
disorder is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's dyspepsia, back pain, fatigue, bilateral 
leg pain, and photophobia have all been attributed to known 
diagnoses.  

2.  Service medical records document symptoms of abdominal 
pain, nausea, vomiting and diarrhea; post service VA and 
private records include diagnoses of a small hiatal hernia, 
reflux and gallstones, but the veteran failed to report to a 
VA evaluation of her gastrointestinal complaints.   

3.  None of the veteran's current gastrointestinal complaints 
have been linked by competent evidence to service.  

4.  The veteran's back pain has been attributed to 
degenerative disc disease.  

5.  A VA examiner opined that there was no evidence to link 
the veteran's degenerative disc disease to her service 
without resort to speculation.   

6.  Service medical records noted the veteran had symptoms of 
fatigue related to resolving mononucleosis, and current 
medical evidence has characterized the veteran's complaints 
of fatigue as a symptom of malingering or a conversion 
reaction.  

7.  The veteran's leg pain complaints have been characterized 
in the medical record as a symptom of psychiatric disability.  

8.  The veteran's current complaints of photophobia have been 
characterized as a symptom of allergic conjunctivitis, which 
a VA examiner opined was not linked to photophobia complaints 
in service.  




CONCLUSIONS OF LAW

1.  The criteria for granting service connection for 
dyspepsia, including as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. § 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).  

2.  The criteria for granting service connection for a back 
disorder, including as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. § 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).  

3.  The criteria for granting service connection for fatigue, 
including as due to an undiagnosed illness, have not been 
met.  38 U.S.C.A. § 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).  

4.  The criteria for granting service connection for a 
bilateral leg disorder, including as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. § 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).  

5.  The criteria for granting service connection for 
photophobia, including as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. § 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Prior to the passage of legislation outlining VA's duty to 
notify and assist claimants, the veteran filed her claims for 
service connection in August 1997   The RO denied her claims 
in a July 1998 rating decision.  In January 2004, VA sent a 
letter to the veteran which apprised her of the status of her 
claim, what was needed from her, what the evidence must show 
to support her appeal, and how VA could help in obtaining 
evidence.  VA kept her apprised of their efforts to assist 
her and the status of her claim by letters dated in September 
2004, January 2005, January 2006, September 2006 and January 
2007.  

The custodian of the record has informed VA that they do not 
have any additional service medical records for the veteran.  
The veteran has submitted copies of service medical records 
in her possession and her service personnel records are 
currently in the claims folder.  No further efforts to obtain 
her service medical records are required.  38 C.F.R. § 3.159 
(2006).  

VA arranged for the veteran to be examined and medical 
opinions were obtained.  In addition, the veteran appeared 
before a Veterans Law Judge and gave testimony.  

Recent efforts to assist the veteran such as scheduling her 
for VA examinations and explaining to her that the Veterans 
Law Judge who chaired her hearing is no longer with the Board 
and that she may request a new hearing, have been hampered by 
her failure to keep VA informed of her current address.  
Correspondence addressed to her last known address has been 
returned by the U. S. Post Office with a stamp indicating she 
had moved and left no forwarding address.  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  

In addition, efforts to assist her in obtaining private 
medical records have been hampered by her failure to 
accurately report the names and addresses of medical care 
providers and timely supply releases authorizing VA to obtain 
her medical records.  

In this case the service medical records, VA records, private 
records and VA examinations and medical opinions indicate 
there is no reasonable possibility that any further efforts 
to assist the veteran would benefit her with respect to the 
claims decided herein.  See Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (holding that when there is extensive factual 
development in a case that indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the Veterans Claims 
Assistance Act of 2000 does not apply); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) include notice of the type 
of evidence necessary to establish a disability rating or 
effective date for any increase.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317 (d)(1,2) (2006).  

38 C.F.R. § 3.317 (2006) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section provided that such disability:

i) Became manifest, either during active service in 
the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006: and ii) By 
history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2006).  

Factual Background and Analysis.  The veteran is seeking 
service connection, in part, on the basis that she served in 
the Persian Gulf war and now suffers from undiagnosed illness 
whose symptoms include dyspepsia, back pain, fatigue, 
bilateral leg pain, and photophobia.  38 C.F.R. § 3.317 
(2006).  As a threshold matter, the Board notes the veteran 
meets the criteria set out above to be considered a Persian 
Gulf War veteran.  Her service personnel records indicate she 
served in Southwest Asia, in Saudi Arabia, during the Persian 
Gulf War.  

After reviewing the medical evidence the Board has determined 
that service connection based on an undiagnosed illness of a 
Persian Gulf War veteran as provided in 38 C.F.R. § 3.317 is 
not applicable to the veteran's claims.  The regulation 
prohibits a grant of service connection under Section 3.317 
when by history, physical examination, and laboratory tests 
the symptoms are attributed to a known clinical diagnosis.  


The veteran's symptoms of dyspepsia were diagnosed as 
secondary to hiatal hernia and reflux in a February 1998 VA 
examination report.  In addition, an October 1999 ultrasound 
revealed gallstones.  

In June 2006 a VA examination report attributed the veteran's 
back pain to degenerative disc disease.  

August 1992 service medical records noted the veteran's 
fatigue was due to resolving mononucleosis.  In February 
1998, the VA examiner noted her fatigue was due to lack of 
sleep due to poor sleep habits, with subsequent records 
reflecting the complaints as due to malingering or a symptom 
of psychiatric disability.  

In service the veteran's bilateral leg pain was considered to 
be due to possible shin splints or a stress fracture.  A VA 
orthopedist and a VA neurologist both examined the veteran 
and found no pathology.  They diagnosed a conversion reaction 
or malingering, and noted that when distracted the veteran 
moved her legs, even though she had previously stated she was 
unable to do so.  

In June 1999, a VA physician stated the veteran's photophobia 
was related to allergic conjunctivitis.  

As the veteran's dyspepsia, back pain, fatigue, bilateral leg 
pain and photophobia have all been attributed to known 
clinical diagnoses, service connection as provided in 
38 C.F.R. § 3.317 is not warranted.  

In the alternative, the veteran has asserted her symptoms 
began in service, and this theory of entitlement will now be 
discussed.  

Dyspepsia

Service medical records include documentation of stomach 
pains and diarrhea in June 1985, abdominal pain in October 
1987, abdominal pain in August 1989, and nausea and vomiting 
in December 1991.  At service separation in October 1992 no 
abnormality of the abdomen or viscera was noted, although on 
her Report of Medical History in October 1992, the veteran 
checked she had a history of stomach trouble.  

In February 1998, a VA physician diagnosed dyspepsia 
secondary to a hiatal hernia with reflux, and a March upper 
gastrointestinal series of X-rays confirmed the presence of a 
hiatal hernia and reflux.  

Private medical records dated in October 1999 indicate that 
an ultrasound found gallstones.  They were removed at a VA 
facility in October 1999.  

As the evidence includes both documentation of symptoms in 
service and a current diagnosis of gastrointestinal 
disorders, VA scheduled the veteran for an abdominal 
examination to obtain a medical opinion which might provide a 
medical nexus between the symptoms in service and the 
currently diagnosed gastrointestinal disorders.  The veteran 
failed to report for the examination.  The letter informing 
her of the scheduled examination was returned as 
undeliverable by the U. S. Post Office.  The address on the 
returned letter was the last known address of record.  Hyson 
v. Brown, 5 Vet. App. 262 (1993).  Inquiries were made by the 
VA medical facility to determine if an address change was in 
the record.  No change of address was listed.  When as in 
this case, a veteran fails to appear for a VA examination 
scheduled in conjunction with a claim for service connection 
the regulations state the claim is to be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2006).  

In the absence of competent medical evidence linking the 
symptoms in service to the current diagnosis of a hiatal 
hernia with reflux and/or residuals of gallstone removal, the 
claim for service connection for dyspepsia must denied.  
While the veteran is competent to testify as to her symptoms 
(T-11), a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Service connection for dyspepsia is not warranted.  

Back Disorder

June 1985 service medical records include complaints of 
lumbar back pain, and mechanical low back pain was diagnosed.  
Individual Sick Slips dated in October 1991 noted restricted 
lifting, but did not note the underlying cause.  On service 
separation in October 1992 no abnormality of the spine or 
other musculoskeletal system was noted.  X-rays of the lumbar 
spine in October 1992 found no abnormality.  On her October 
1992 Report of Medical History the veteran checked a history 
of recurrent back pain.  

The veteran was examined by VA in February 2004.  The 
examiner provided an addendum to the examination report in 
June 2006.  He indicated her low back pain was due to 
degenerative disc disease, and stated that there was no 
evidence to link the degenerative disc disease to the low 
back pain in service without resorting to mere speculation.  

The evidence includes complaints of low back pain in service, 
and a current diagnosis of degenerative disc disease of the 
lumbar spine, but no competent medical evidence which 
provides a link between the symptoms in service and the 
current diagnosis.  The Board noted the veteran's testimony 
and statements that her current low back pain started in 
service.  The Board is unaware of any special training, 
education or experience which would qualify the veteran to 
provide a medical opinion.  38 C.F.R. § 3.159 (a) (2006).  

Service connection for a low back disorder is not warranted.  

Fatigue

August 1992 service medical records noted the veteran's 
fatigue was due to resolving mononucleosis.  At service 
separation the veteran did not complain of fatigue.  On her 
October 1992 Report of Medical History she checked difficulty 
sleeping.  

In February 1998, a VA examiner diagnosed fatigue due to poor 
sleeping habits. She reported having difficulty sleeping 
since Saudia Arabia.  She slept only two or three hours 
during the night due to bad dreams.  Then she would sleep six 
hours during the day.  

A second VA examination to determine the origins of the 
veteran's claimed fatigue was conducted in February 2004.  
The examiner noted the veteran appeared depressed.  The 
physical examination was limited by her inability or 
disinclination to assist with the examination.  She told the 
examiner she was unable to leave her wheel chair or lift her 
feet off the footrest.  The impression was the symptoms 
presented were not consistent with chronic fatigue syndrome, 
as it was not characterized by complete loss of muscular 
movements.  An organic basis could not be proposed for the 
findings.  He indicated there was some reason to believe that 
neuromuscular function might be intrinsically normal and that 
abnormalities or apparent abnormalities noted on examination 
were related to lack of voluntary effort on the part of the 
veteran.  A neurological evaluation was recommended.  After a 
neurological evaluation and testing were conducted a March 
2004 addendum indicated there was no organic pathology.  The 
most likely explanation of the veteran's symptoms of fatigue 
was malingering versus a conversion reaction.  

In the absence of any current diagnosis of any disorder 
giving rise to fatigue, other than as a symptom of a 
psychiatric disorder, service connection for fatigue as a 
discrete disability is not warranted.  

Bilateral Leg Pain

In service the veteran complained of bilateral leg pain in 
April, October and November 1987.  There was no diagnosis of 
any disorder in service.  Shin splints and a stress fracture 
were ruled out.  October 1987 X-rays found no abnormality.  
In October 1992, a service separation examination found no 
abnormality of the lower extremities.  In October 1992 she 
reported a history of cramps in her legs on her Report of 
Medical History.  

Service connection requires evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA 
afforded the veteran orthopedic and neurological examinations 
by specialists to determine the cause of her claimed 
bilateral leg pain and weakness.  Recent VA treatment records 
reveal the veteran is now using a wheelchair and has 
consistently indicated her legs are too weak and painful for 
her to stand or walk.  

In February 2004, a VA examiner found no explanation for the 
veteran's generalized weakness and noted that malingering 
versus a conversion reaction should be considered.  He 
recommended that VA neurological and orthopedic evaluations 
be conducted.  The VA neurologist in February 2004 noted her 
symptom complex was likely due to malingering or a conversion 
reaction.  He found no pathology to explain her symptoms and 
noted her history was inconsistent.  The VA orthopedist 
stated in his diagnoses that the weakness in the lower 
extremities' was not due to an orthopedic problem.  

VA requested an addendum to the February 2004 examination 
report and the Chief of the Neurology Science reviewed the 
claims folder and wrote an addendum to his report in February 
2006.  He reiterated his opinion that there was no neurologic 
disease and that her symptom complex was likely due to 
malingering versus a conversion reaction.  (As was noted in 
the introduction the issue of service connection for a 
psychiatric disorder is addressed in the remand.)  

One requirement for service connection, whether direct or 
secondary, is that the claimed disability currently exist.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  A complaint of 
pain alone, without a diagnosed related disorder, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  In the absence of a current diagnosis of any 
disorder of the legs, other than  as a symptom of a 
psychiatric disability, service connection for a bilateral 
leg disability as a discrete disorder is not warranted.  

Photophobia

June 1985 service medical records reveal the veteran 
complained of blurred vision at a distance and near.  She 
reported being photophobic.  Myopia was diagnosed.  An April 
1987 Physical Profile noted the veteran was sensitive to 
light, or photophobia.  She was allowed to wear military 
sunglasses during daylight hours.  On service separation 
examination in October 1992 no abnormality of the eyes was 
noted.  She checked having a history of eye trouble on her 
Report of Medical History in October 1992.  

A VA examination of the eyes was conducted in April 1999.  
The examiner noted the veteran had problems with photophobia 
since 1986.  She used Visine for symptomatic relief.  She 
also had burning and occasional itching.  The examiner's 
impression was the veteran had mild allergic conjunctivitis 
of both eyes and minimal myopia.  He noted it was a chronic 
disorder.  Thereafter, the VA eye examiner was asked to 
indicate whether the current symptoms were related to service 
and he replied in June 1999.  He stated that photophobia is 
not a disease but a symptom, and that in the absence of any 
diagnosis of allergic conjunctivitis in 1985, there was no 
way to link her condition then to her condition now.  In the 
absence of competent medical evidence linking allergic 
conjunctivitis to service, service connection for photophobia 
is not warranted.  

ORDER

Service connection for dyspepsia is denied.  

Service connection for a back disorder is denied.  

Service connection for fatigue is denied.  

Service connection for bilateral leg pain is denied.  

Service connection for photophobia is denied.  


REMAND

At service separation in October 1992, the veteran reported 
having a history of depression while serving in Korea.  On 
her Report of Medical History she checked she had frequent 
trouble sleeping, depression and excessive worry.  The claims 
folder includes current diagnoses of intermittent explosive 
disorder, an adjustment disorder, a depressive disorder, 
post-traumatic stress disorder and a possible conversion 
disorder.  In February 2004 a VA psychiatrist conducted an 
evaluation and concluded that a diagnosis of depressive 
disorder was appropriate.  The evaluation report did not 
include an opinion as to whether the current psychiatric 
disorder began in service.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2006).  

In addition, the claims folder does not include all of the 
records of treatment identified by the veteran.  When the 
veteran initially submitted her claim for a psychiatric 
disorder in August 1997 the law required that veteran's 
submit "well grounded claims."  On her application for VA 
benefits she indicated she had been treated in July 1995 at 
the East Mississippi State Hospital in Meridian, Mississippi 
for an adjustment disorder.  August 2000 VA Social Work notes 
reveal that she was again hospitalized there in 1997.  In 
October 1997, the RO sent the veteran a letter and told her 
to obtain and submit those records.  

After the law changed VA never made any attempt to assist the 
veteran in obtaining the records from East Mississippi State 
Hospital or asked her to sign a release for those records.  
The records of psychiatric treatment in 1995 and 1997 may be 
of great probative value in determining whether the veteran 
currently has a psychiatric disorder which began in service, 
as they represent the first post service treatment for a 
psychiatric disorder.  

The Board has noted the veteran's failure to keep VA informed 
of her current address.  The claims folder contains letters 
which were returned to VA by the U. S. Post Office as 
undeliverable.  In Hyson v. Brown, 5 Vet. App. 262 (1993) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the returned notice should have triggered 
reexamination of the file to determine whether another 
address was available.  In this case, the claims folder 
includes information which may lead to an alternative address 
for the veteran.  An August 8, 2000 VA Social Work note 
reveals the veteran was living in a trailer she rented from 
her brother and lists his name, phone number and address.  VA 
should attempt to obtain the veteran's new address from her 
brother.  

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the veteran's 
brother, [redacted], whose name, address and 
telephone number are set out in an August 
8, 2000 VA Social Work Noted, and request 
the veteran's current address.  VA should 
then request the veteran identify all 
health care providers who have treated 
her for a psychiatric disorder since her 
separation from the service in November 
1992.  With any necessary authorization 
from the veteran, the VA should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran.  This 
should include a specific request for 
records from the East Mississippi State 
Hospital, P.O. Box 4128 West Station, 
Meridian, MS 39304, for treatment in July 
1995 and in 1997.   

2.  After the development in paragraph 
one is completed to the extent possible, 
and if the veteran's whereabouts are 
ascertained, VA should afford the veteran 
a VA examination to determine if any 
current acquired psychiatric disorder is 
related to service.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner is asked to diagnose any current 
psychiatric disorder, and for each 
currently diagnosed psychiatric disorder 
the examiner is asked to answer the 
following question:
Is it at least as likely as not (50 
percent probability) that the currently 
diagnosed psychiatric disorder began in 
service or is related to events in 
service?  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


